*M’Kean C. J.
declined giving an opinion, being i-^qo L one of the trustees of the university, virtute officii.
Shippen J.

absente.

Per Yeates and Smith, Justices. It is a virtual purchase by the trustees. In most of the instances before the court, the trustees have, by their agents, bid for the property, which they have since been dispossessed of. They actually bought, though the consideration money was not demanded of them, on principles of public policy, sanctified by law. The introductory words of the 2d section of the act of 22d September 1785, expressly stiles them- purchasers, and the 4th section vests them with the title. On these sales there can be no difficulty or doubt whatever.
As to the real estates and ground rents, reserved by the Supreme Executive Council, and afterwards approved óf and confirmed by the general assembly, they fall exactly within the same reason, and being evicted by titles paramount, the trustees are entitled to a compensation. It was expressly stipulated by the act of 27th November 1779, § 5, that a yearly income of 1500I. should be reserved to them. The good faith and honour of government can only be preserved by a virtuous fulfilment of this engagement. Nor can we see any reason for supposing the legislature meant to use the word ‘ ‘ purchase ’ ’ in the vulgar, and not in the legal and appropriate sense of the term.
Inquisitions confirmed.